DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. patent pub. 2022/0329858 A1 will be further referred to as Zhang).
Regarding claim 1: Zhang discloses a method for coding information of a point cloud, the method performed by at least one processor and comprising:
obtaining the point cloud including a set of points in a three-dimensional space (abstract, figs. 1 and 2, and paragraphs 0051, 0052, and 0059-0064);
partitioning the point cloud into a tree structure comprising a plurality of nodes at different depths (abstract, figs. 1 and 2, and paragraphs 0051, 0052, and 0059-0064);
encoding geometry information of the nodes (abstract, figs. 1 and 2, and paragraphs 0051, 0052, and 0059-0064); and
Zhang suggests to “encoding attribute information of the nodes before the entire point cloud is partitioned” (paragraph 0178, coding is performed in parallel to slicing/partitioning.). It would have been obvious to one ordinary skilled in the art to perform parallel processing since its is suggested by Zhang. One in the art would have been motivated to perform this parallel processing in order to improve fault tolerance and coding speed (Zhang; paragraph 0178).   
Regarding claim 2: The method of claim 1, wherein for each node at a given depth, of the plurality of nodes, the geometry information of the nodes at the given depth is encoded before encoding the attribute information of the nodes at the given depth, and before geometry and attribute information of nodes at a different depth are encoded (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 3: The method of claim 1, wherein the geometry information and the attribute information are alternatively and iteratively encoded (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 5: The method of claim 1, wherein at least one of the geometry information of the plurality of nodes and the attribute information of the plurality of nodes is encoded without considering respective geometry information and attribute information of neighboring nodes of the plurality of nodes (paragraphs 61-64, 88, 101, and 107-118).
Regarding claim 6: The method of claim 1, wherein at least one of the geometry information of the plurality of nodes and the attribute information of the plurality of nodes is encoded considering respective geometry information and attribute information of neighboring nodes of the plurality of nodes (paragraphs 61-64, 88, 101, and 107-118).
Regarding claim 7: The method of claim 1, further comprising, prior to the partitioning of the point cloud into a tree structure, determining a size of the plurality of nodes (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 8: The method of claim 1, wherein the geometry information of the plurality of nodes is encoded using at least one of the following methods: octree coding with breadth-first traversal, octree coding with depth-first traversal, predictive tree-based coding, and tri-soup coding (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 9: The method of claim 1, wherein the attribute information of the nodes is encoded using at least one of the following methods: prediction-based attribute coding, lifting-based attribute coding, and region-based adaptive hierarchical transform (RAHT) coding  (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 10: The method of claim 1, wherein at least one of the encoding method of encoding the geometry information at the encoding method of encoding the attribute information is signaled at a sequence level, frame level or slice level (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 11: Zhang discloses an apparatus for coding information of a point cloud, the apparatus comprising:
at least one memory configured to store program code (paragraphs 0286-0288); and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising  (paragraphs 0286-0288):
obtaining code configured to cause the at least one processor to obtain the point cloud including a set of points in a three-dimensional space (see claim 1); 
partitioning code configured to cause the at least one processor to partition the point cloud into a tree structure comprising a plurality of nodes at different depths (see claim 1);
first encoding code configured to cause the at least one processor to encode geometry information of the nodes (see claim 1); and
second encoding code configured to cause the at least one processor to encode attribute information of the nodes before the entire point cloud is partitioned  (see claim 1).
Regarding claim 12: The apparatus of claim 11, wherein for each node at a given depth, of the plurality of nodes, the first encoding code causes the at least one processor to encode the geometry information of the nodes at the given depth before the second encoding code causes the at least one processor to encode the attribute information of the nodes at the given depth, and before the first encoding code and the second encoding code respectively cause the at least one processor to encode the geometry and the attribute information of nodes at a different depth (abstract, figs. 1 and 2, and paragraphs 0051, 0052, 0059-0064, and 0178).
Regarding claim 13: The apparatus of claim 11, wherein the first encoding code and the second encoding code are configured to cause the at least one processor to alternatively and iteratively encode the respective geometry information and attribute information (see claim 3).
Regarding claim 15: The apparatus of claim 11, wherein the first encoding code and the second encoding code are configured to cause the at least one processor to encode the respective geometry information and attribute information without considering respective geometry information and attribute information of neighboring nodes of the plurality of nodes (see claim 5).
Regarding claim 16: The apparatus of claim 11, wherein the first encoding code and the second encoding code are configured to cause the at least one processor to encode the respective geometry information and attribute information considering respective geometry information and attribute information of neighboring nodes of the plurality of nodes (see claim 6).
Regarding claim 17: The apparatus of claim 11, wherein the computer program code further comprises: determining code configured to cause the at least one processor to determine a size of the plurality of nodes before the partitioning code causes the at least one processor to partition the point cloud (see claim 7).
Regarding claim 18: The apparatus of claim 11, wherein the first encoding code is configured to cause the at least one processor to encode the geometry information using at least one of the following methods: octree coding with breadth-first traversal, octree coding with depth-first traversal, predictive tree-based coding, and tri-soup coding (see claim 8).
Regarding claim 19: The apparatus of claim 11, wherein the second encoding code is configured to cause the at least one processor to encode the attribute information using at least one of the following methods: prediction-based attribute coding, lifting-based attribute coding, and region-based adaptive hierarchical transform (RAHT) coding (see claim 9).
Regarding claim 20: Zhang discloses a non-transitory computer-readable storage medium storing instructions that cause at least one processor to code information of a point cloud by:
obtaining the point cloud including a set of points in a three-dimensional space (see claim 1);
partitioning the point cloud into a tree structure comprising a plurality of nodes at different depths (see claim 1);
encoding geometry information of the nodes (see claim 1); and
encoding attribute information of the nodes before the entire point cloud is partitioned (see claim 1).

Allowable Subject Matter
3.		Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
December 16, 2022